DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit to U.S. Provisional Application Serial Number 62/859,890, filed 6/11/2019.  Claims 1-22 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 10/5/2020 has been considered by the examiner.

Claim Objections
Claims 1-2 and 12 are objected to because of the following informalities:  
Line 5 of claim 1 recites “an antimicrobial agents” wherein the preposition and noun do not match in number.  “An antimicrobial agent” is recited in the rest of claim 1 and in the dependent claims.  Hence, it is believed that the phrase at line 5 should be “an antimicrobial agent”.  Appropriate correction is required.
Claim 2 recites “determining a spectral intensity ratio for each incubated suspension based upon the intensity of emitted light at the two emission wavelengths of the for individual bacterial cells in each image” which appears to have extra prepositions and articles.  “Of the” should be removed from the phrase to give “determining a spectral intensity ratio for each incubated suspension based upon the intensity of emitted light at the two emission wavelengths for individual bacterial cells in each image”.  Appropriate correction is required.
Claim 12 recites excitation wavelengths “360nm and 570nm” and emission wavelengths “520nm to 850nm”.  There should be space between the numbers and the unit, i.e. “360 nm and 570 nm” and “520 nm to 850 nm”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 
Claims 1-3, 6-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zahavy et al., 2018 (cite U, attached PTO-892; herein “Zahavy”).
Zahavy teaches a method for determining the minimal inhibitory concentration of antimicrobial agents for bacterial samples (Abst.) comprising preparing a plurality of bacterial suspensions in a plurality of receptacles (p. 1153, “Antibiotic Susceptibility Tests”), adding different amounts of an antimicrobial agent to two or more of the plurality of bacterial suspensions, thereby creating a plurality of suspensions comprising a combination of bacteria and an antimicrobial agent (p. 1153, “Antibiotic Susceptibility Tests”), incubating the plurality of suspensions comprising a combination of bacteria and an antimicrobial agent at a suitable temperature for a suitable period of time to produce a plurality of incubated suspensions comprising a combination of bacteria and an antimicrobial agent (p. 1153, “Antibiotic Susceptibility Tests”), adding a single membrane-associated dye (Fm1-43, i.e. N-(3-Triethylammoniumpropyl)-4-(4-(Dibutylamino)Styryl)Pyridinium Dibromide) to the plurality of incubated suspensions (p. 1153, “Dyes”), illuminating the incubated suspensions comprising the dye with a light at a one or more excitation wavelength for the dye (488 nm; p. 1153, “Flow-Cytometry analysis”), obtaining spectra of the individual bacterial cells comprising the dye at two emission wavelengths of the dye (616 nm and 530 nm; p. 1153, “Flow-Cytometry analysis”), determining, with at least one processor (i.e. using computer software), an intensity of emitted light at the two emission wavelengths of the dye for individual bacterial cells and calculating an MIC for bacteria in the sample based upon the relative intensity of emitted light at the two emission wavelengths of the dye for individual bacterial cells (p. 1153, “Flow-Cytometry analysis”).
Zahavy teaches that the emitted light at the two emission wavelengths from the individual bacteria can be measured via fluorimeter, flow cytometry or scanning microscopy (i.e. confocal microscopy) (p. 1154, ¶2).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the measuring the intensity of light at the two emission wavelengths for individual bacterial cells in suspension in Zahavy can be with a confocal microscope rather than flow-cytometry because Zahavy teaches that scanning microscopes can be used to measure the intensity of light at the two emission wavelengths for individual bacterial cells and one would additionally get images which could be helpful for confirmation or isolation of the bacteria; therefore, claims 1-2 and 9 are prima facie obvious.
Zahavy teaches that the spectral dead live (SDL) value determines the MIC by a step function (p. 1157, ¶1); therefore, claim 3 is prima facie obvious.
Zahavy teaches determining a dead/live ratio of bacterial cells of the suspensions from the intensity of the emitted light at the two emission wavelengths and calculating a Spectral-Dead-Live ratio (SDL) values by taking the spectral intensity ratios and multiplying them with the D/L ratios; and determining the MIC based upon the SDL as a function of the antimicrobial concentration (p. 1153, “Flow-Cytometry analysis”); therefore, claim 6 is prima facie obvious.
Zahavy teaches determining the MIC by plotting SDL as a function of the antimicrobial concentration (p. 1153, “Flow-Cytometry analysis”); therefore, claim 7 is prima facie obvious.
Zahavy teaches that the MIC is a derivative of the SDL (logarithmic scale) (pp. 1157-8, spanning ¶); therefore, claim 8 is prima facie obvious.
Regarding claims 10-11, Zahavy teaches that the dye is Fm1-43 (i.e. N-(3-Triethylammoniumpropyl)-4-(4-(Dibutylamino)Styryl)Pyridinium Dibromide; p. 1153, “Dyes”); therefore, claims 10-11 are prima facie obvious.
Zahavy teaches that the excitation wavelength is 488 nm and the two emission wavelengths are 530 nm and 616 nm (p. 1153, “Flow-Cytometry analysis”); therefore, claim 12 is prima facie obvious.
Zahavy teaches that the sample can be a clinical isolate (Abst.); therefore, claim 15 is prima facie obvious.
Zahavy teaches that the varying concentrations of antimicrobial agent are prepared by serial dilutions (p. 1153, “Antibiotic Susceptibility Tests”); therefore, claim 17 is prima facie obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-16 and 18-19 of U.S. Patent No. 10995358 (herein “’358”) in view of Zahavy et al., 2018 (cite U, attached PTO-892; herein “Zahavy”).
Claim 1 of ‘358 discloses a method which comprises the method of instant claim 1 with the difference that instant claim 1 recites obtaining microscopic images of the bacteria at two emission wavelengths of the dye and determining the intensity of emitted light at the two emission wavelengths of the dye for individual bacterial cells from the obtained images while claim 1 of ‘358 recites measuring, with a spectral analyzer, intensity of emitted light at two emission wavelengths of individual bacterial cells in each suspension.  However, a person of ordinary skill in the art at the time of filing would have found it obvious that a confocal microscope obtaining images can effectively measure the intensity at the two emission wavelengths and replace the spectral analyzer in the method of claim 1 of ‘358 in view of the disclosure of Zahavy.
Zahavy teaches similar methods of determining antimicrobial minimal inhibitory concentration (MIC) using spectral intensity ratio analysis, comprising contacting growing bacterial samples with an antimicrobial, followed by adding a single membrane-associated dye to the bacterial samples with an antimicrobial and determining the spectral intensity ratio between two emission wavelengths to calculate the MIC (Abst.; pp. 1151-2, “Introduction”).  Zahavy teaches that the emitted light at the two emission wavelengths from the individual bacteria can be measured via fluorimeter, flow cytometry or scanning microscopy (i.e. confocal microscopy) (p. 1154, ¶2).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the spectral analyzer measuring the intensity of light at the two emission wavelengths for individual bacterial cells in suspension in the method of claim 1 of ‘358 can be a confocal microscope because Zahavy teaches that scanning microscopes can be used to measure the intensity of light at the two emission wavelengths for individual bacterial cells and one would additionally get images which could be helpful for confirmation or isolation of the bacteria; therefore, instant claims 1-2 and 9 are prima facie obvious over claim 1 of ‘358 in view of Zahavy.
Regarding instant claims 3-5, claim 2 of ‘358 recites wherein the function of step i is a step function that is in the form of: y(x)=a·erf(bπ(x-c)/2) wherein a is a scaling parameter, b determines the step slope, and c is the minimum inhibitory concentration (MIC) value; therefore, instant claims 3-4 are prima facie obvious over claim 2 of ‘358.  Instant claim 5 appears to express the same function as instant claim 4 but employing different trigonometric functions; therefore, instant claim 5 is prima facie obvious over claim 2 of ‘358.
Regarding instant claim 6, claim 1 of ‘358 teaches determining a dead/live (D/L) ratio of bacterial cells for each suspension from the intensity of emitted light at the two emission wavelengths of the dye for individual bacterial cells in each image; calculating a Spectral-Dead-Live ratio (SDL) values by taking the spectral intensity ratios and multiplying them with the D/L ratios; and determining the MIC based upon the SDL as a function of the antimicrobial concentration; therefore, instant claim 6 is prima facie obvious over claim 1 of ‘358.
Regarding instant claims 7, 8, 10, 11, 13, 14, 15, 16, 17, 20 and 21, claims 18, 19, 3, 4, 7, 8, 9, 11, 12, 14 and 16 of ‘358, respectively, teach the limitations; therefore, instant claims 7, 8, 10, 11, 13, 14, 15, 16, 17, 20 and 21 are prima facie obvious over claims 18, 19, 3, 4, 7, 8, 9, 11, 12, 14 and 16 of ‘358, respectively.
Regarding instant claim 12, claims 5-6 of ‘358 teach the same ranges for excitation and emission wavelengths; therefore, instant claim 12 is prima facie obvious.
Regarding instant claims 18-19, claims 13 and 15 of ‘358 teach the limitations; therefore, instant claims 18-19 are prima facie obvious over claims 13 and 15 of ‘358.
Regarding instant claim 22, step a of claim 1 of ‘358 teaches determining the gram-type of the one of more bacteria in the sample prior to illuminating the incubated suspensions comprising the dye with a light at a one or more excitation wavelength for the dye; therefore, claim 22 is prima facie obvious over claim 1 of ‘358.

Claims 1-5 and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-14 and 16 of U.S. Patent No. 10995357 (herein “’357”) in view of Zahavy et al., 2018 (cite U, attached PTO-892; herein “Zahavy”).
Claim 1 of ‘357 discloses a method which comprises the method of instant claim 1 with the difference that instant claim 1 recites obtaining microscopic images of the bacteria at two emission wavelengths of the dye and determining the intensity of emitted light at the two emission wavelengths of the dye for individual bacterial cells from the obtained images while claim 1 of ‘357 recites measuring in a cytometer, the intensity of emitted light at two emission wavelengths of individual bacterial cells in each suspension.  However, a person of ordinary skill in the art at the time of filing would have found it obvious that a confocal microscope obtaining images can effectively measure the intensity at the two emission wavelengths and replace the cytometer in the method of claim 1 of ‘358 in view of the disclosure of Zahavy.
Zahavy teaches similar methods of determining antimicrobial minimal inhibitory concentration (MIC) using spectral intensity ratio analysis, comprising contacting growing bacterial samples with an antimicrobial, followed by adding a single membrane-associated dye to the bacterial samples with an antimicrobial and determining the spectral intensity ratio between two emission wavelengths to calculate the MIC (Abst.; pp. 1151-2, “Introduction”).  Zahavy teaches that the emitted light at the two emission wavelengths from the individual bacteria can be measured via fluorimeter, flow cytometry or scanning microscopy (i.e. confocal microscopy) (p. 1154, ¶2).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the cytometer measuring the intensity of light at the two emission wavelengths for individual bacterial cells in suspension in the method of claim 1 of ‘358 can be replaced with a confocal microscope because Zahavy teaches that scanning microscopes can be used to measure the intensity of light at the two emission wavelengths for individual bacterial cells and one would additionally get images which could be helpful for confirmation or isolation of the bacteria; therefore, instant claims 1-5 and 9 are prima facie obvious over claim 1 of ‘358 in view of Zahavy.
Regarding instant claims 3-5, claim 1 of ‘357 recites that the MIC is determined using the function: y(x)=a·erf(bπ(x-c)/2) wherein a is a scaling parameter, b is the function slope, and c is the minimum inhibitory concentration (MIC) value; therefore, instant claims 3-4 are prima facie obvious over claim 1 of ‘357.  Instant claim 5 appears to express the same function as instant claim 4 but employing different trigonometric functions; therefore, instant claim 5 is prima facie obvious over claim 1 of ‘357.
Regarding instant claims 10, 11, 13, 14, 15, 16, 17, 20 and 21, claims 2, 3, 6, 7, 8, 10, 11, 13 and 16 of ‘357, respectively, teach the limitations; therefore, instant claims 10, 11, 13, 14, 15, 16, 17, 20 and 21 are prima facie obvious over claims 2, 3, 6, 7, 8, 10, 11, 13 and 16 of ‘357, respectively.
Regarding instant claim 12, claims 4-5 of ‘357 teach the same ranges for excitation and emission wavelengths; therefore, instant claim 12 is prima facie obvious.
Regarding instant claims 18-19, claims 12 and 14 of ‘357 teach the limitations; therefore, instant claims 18-19 are prima facie obvious over claims 12 and 14 of ‘357.

Claims 1-5 and 9-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-35, 37-41 and 43 of copending Application No. 17/234066 (reference application; herein “’066”) in view of Zahavy et al., 2018 (cite U, attached PTO-892; herein “Zahavy”).  
Claim 26 of ‘066 discloses a method which comprises the method of instant claim 1 with the difference that instant claim 1 recites obtaining microscopic images of the bacteria at two emission wavelengths of the dye and determining the intensity of emitted light at the two emission wavelengths of the dye for individual bacterial cells from the obtained images while claim 26 of ‘066 recites measuring in a cytometer, the intensity of emitted light at two emission wavelengths of individual bacterial cells in each suspension.  However, a person of ordinary skill in the art at the time of filing would have found it obvious that a confocal microscope obtaining images can effectively measure the intensity at the two emission wavelengths and replace the cytometer in the method of claim 26 of ‘066 in view of the disclosure of Zahavy.
Zahavy teaches similar methods of determining antimicrobial minimal inhibitory concentration (MIC) using spectral intensity ratio analysis, comprising contacting growing bacterial samples with an antimicrobial, followed by adding a single membrane-associated dye to the bacterial samples with an antimicrobial and determining the spectral intensity ratio between two emission wavelengths to calculate the MIC (Abst.; pp. 1151-2, “Introduction”).  Zahavy teaches that the emitted light at the two emission wavelengths from the individual bacteria can be measured via fluorimeter, flow cytometry or scanning microscopy (i.e. confocal microscopy) (p. 1154, ¶2).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the cytometer measuring the intensity of light at the two emission wavelengths for individual bacterial cells in suspension in the method of claim 26 of ‘066 can be replaced with a confocal microscope because Zahavy teaches that scanning microscopes can be used to measure the intensity of light at the two emission wavelengths for individual bacterial cells and one would additionally get images which could be helpful for confirmation or isolation of the bacteria; therefore, instant claims 1-2 and 9 are prima facie obvious over claim 26 of ‘066 in view of Zahavy.
Regarding instant claim 3, claim 27 of ‘066 recites that the function of the antimicrobial concentration is a step function; therefore, instant claim 3 is prima facie obvious over claim 27 of ‘066.
Regarding instant claim 4, claim 28 of ‘066 recites that the step function of the antimicrobial concentration is in the form of: y(x)=a·erf(bπ(x-c)/2) wherein a is a scaling parameter, b determines the step slope, and c is the minimum inhibitory concentration (MIC) value; therefore, instant claim 4 is prima facie obvious over claim 28 of ‘066.  Instant claim 5 appears to express the same function as instant claim 4 but employing different trigonometric functions; therefore, instant claim 5 is prima facie obvious over claim 28 of ‘066.
Regarding instant claims 10, 11, 13, 14, 15, 16, 17, 20 and 21, claims 29, 30, 34, 35, 34, 37, 38, 40 and 43 of ‘066, respectively, teach the limitations; therefore, instant claims 10, 11, 13, 14, 15, 16, 17, 20 and 21 are prima facie obvious over claims 29, 30, 34, 35, 34, 37, 38, 40 and 43 of ‘066, respectively.
Regarding instant claim 12, claims 32-33 of ‘066 teach the same ranges for excitation and emission wavelengths; therefore, instant claim 12 is prima facie obvious.
Regarding instant claims 18-19, claims 39 and 41 of ‘066 teach the limitations; therefore, instant claims 18-19 are prima facie obvious over claims 39 and 41 of ‘066.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651